Citation Nr: 1428242	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected degenerative joint disease, left shoulder.

2. Entitlement to a compensable rating for the service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by RO.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, with the exception of the May 2014 Appeal Brief.


FINDINGS OF FACT

1. For the entire period of the appeal, the service-connected left shoulder degenerative joint disease is shown to be productive of a disability picture manifested by a functional loss due to pain and weakness that more closely approximates that of a restriction of motion at the level of the shoulder.

2.  The VA testing in May 2010 showed that the service-connected  bilateral hearing loss disability was manifested by level I acuity in each ear.

3.  The VA testing in December 2011 showed that the service-connected bilateral hearing loss disability was manifested by level I acuity in each ear.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 20 percent rating, but no higher, for the service-connected left shoulder degenerative joint disease, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5201, 5202 (2013).

2. The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The RO provided VCAA notice in an April 2010 letter prior to the initiation unfavorable adjudication. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice letter satisfied VA's duty to notify.

With regard to the duty to assist, the claims file contains reports of post-service treatment and VA examination reports.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran was afforded May 2010 and December 2011 VA examinations to determine the current severity of his bilateral hearing loss disability and left shoulder disability.  The VA examination reports for the hearing loss disability are adequate for rating purposes because they employ the Maryland CNC speech discrimination test and otherwise contained data allowing the Board to determine whether the Veteran's rating was appropriate pursuant to the applicable regulatory criteria.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Left Shoulder Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet.App.  202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).

The service-connected left shoulder degenerative joint disease is currently rated under Diagnostic Code 5202 (Other impairment of the humerus). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  

Upon review, the record show that the left shoulder disability does not include ankylosis, and diagnostic Code 5200 (ankylosis of scapulohumeral articulation) is therefore not applicable.  Further, his left shoulder disability does not include impairment of the clavicle or scapula (Diagnostic Code 5202) or actual deformity of the humerus (Diagnostic Code 5203).  Thus, neither diagnostic code is applicable. 

Throughout the appeal, the Veteran has exhibited some limited motion and some loss of strength of his left shoulder.  In a May 2010 statement, the Veteran also indicated that he would drop a half gallon of milk if picked up using his left shoulder.  

On review, the Board finds that Diagnostic Code 5201(limitation of motion of the arm) is applicable in this case. 

The record indicates that the Veteran's left shoulder is his nondominant upper extremity.  

Diagnostic Code 5201 (arm, limitation of motion of) provides for the following levels of disability for the minor upper extremity: for limitation to 25 degrees from the side, a 30 percent rating is applicable; for limitation midway between side and shoulder level, a 20 percent rating is applicable; and for limitation at shoulder level, a 20 percent rating is also applicable. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

The Veteran was examined by VA in May 2010.  In conducting the examination, the examiner noted the Veteran was employed a salesperson and did not use assistive devices. 

The Veteran performed forward flexion to 180 degrees.  Upon repetition, there was no weakness, fatigue, or lack of endurance.  He had adduction to 170 degrees.  Testing with a two pound weight showed forward flexion to 160 degrees and adduction to 150 degrees.  He had internal and external shoulder rotation to 70 degrees with discomfort. 

When seen by VA in July 2010, the Veteran complained of persistent range of motion and pain issues of the years The X-ray studies performed in July 2010 showed findings of mild degenerative changes of the glenohumeral and acromioclavicular joint spaces.  

The Veteran was provided a VA examination in December 2011.  He reported having flare-ups at that time.  The examiner opined that the left shoulder had mild to moderate impact on the Veteran's ability to work.

The Veteran performed left shoulder flexion to 135 degrees and abduction to 130 degrees with pain.  After repetitive testing, he had left shoulder flexion to 135 degrees and abduction to 130 degrees.  The Crank apprehension and relocation test, which demonstrated pain and instability, was positive.  A weak AC joint was noted.

As noted, to warrant an increased rating under Diagnostic Code 5201, the record must show that the Veteran's left arm range of motion is limited to shoulder level of below.  The range of motion demonstrated on examination here is shown to be above shoulder level.  See 38 C.F.R. § 4.71, Plate I (Shoulder level is 90 degrees). 

However, on this record, the service-connected left shoulder disability is shown to be productive of greater functional problems due to flare ups, pain and apparent loss of strength.  In addition, the VA examinations noted that the Veteran experienced some muscle spasm.

Moreover, the Board finds that the Veteran has presented credible lay testimony concerning the limitation of function due to the service-connected left shoulder disability.  In written statements, the Veteran noted limited range of motion when performing gardening and yard work.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability. 38 C.F.R. §§4.40, 4.45 and 4.59 (2013).  

Here, on this record, the Boards finds that the service-connected left shoulder disability picture more nearly resembles that of a functional loss with restriction of motion at shoulder level.  

Accordingly, the Board finds that a 20 percent rating, but no more, is warranted. 

In the instant case, while the May 2010 VA examination is the first medical evidence of record to describe the functional limitations of the Veteran left shoulder range of motion, the Veteran's written statement reveal that these symptoms have been present throughout the appeal period. 

The Board finds that the Veteran's symptoms have been consistent throughout the appeal and staged ratings are not appropriate.


Hearing Loss Disability

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

In May 2010, the Veteran underwent VA examination which yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
60
65
LEFT
N/A
40
35
50
70

Speech discrimination scores were at 96 percent in the right ear and of 94 percent in the left ear.  The average decibel loss was 51.25 in the right ear and 48.75 in the left. 

Applying these findings to the criteria, this examination yielded numerical designations of level I in the left ear and level I on the right.  See 38 C.F.R. § 4.85, Table VI.  

When those values are applied to Table VII, a noncompensable disability evaluation is warranted for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The May 2010 test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency].  

In December 2011, the Veteran underwent VA examination which yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
50
60
LEFT
      N/A
40
25
45
60

The average decibel loss was 42.5 in the left ear with a 98 percent speech recognition score and 45 loss in the right ear with a 96 percent speech recognition score.

Applying these findings to the criteria, this examination also yielded numerical designations of level I in the left ear and level I on the right.  See 38 C.F.R. § 4.85, Table VI.  

When those values are applied to Table VII, a noncompensable disability evaluation is assignable for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The December 2011 test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's subjective report of difficulty hearing under various circumstances aforementioned unfortunately cannot be the conclusive basis for a rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  

Based upon the examination results of record, an increased, compensable rating for the service-connected bilateral hearing loss disability.


III.  Extraschedular Considerations

The Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  

According to the regulation, an extraschedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

The Board has been unable to identify an exceptional or usual disability picture with respect to the service-connected left shoulder disability.  The manifestations include limitation of motion, pain and reduced strength and are contemplated by the rating criteria.  

The Veteran was noted to experience difficulty hearing on a daily basis.  After addressing the Veteran's reported symptoms of hearing loss, the Board finds that there are no aspects of the disability picture that are not encompassed by the established rating criteria.  Here, as discussed, the Veteran's findings do not show an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.85, 4.86.

Based on the evidence of record, each disability picture is reasonably addressed by the criteria established for the rating of the service-connected left shoulder disability and service-connected hearing loss disability.

Accordingly, referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating of  20 percent, but no higher for the service-connected left shoulder disability is granted, subject to the criteria governing payment of monetary benefits.

An increased, compensable rating for the service-connected bilateral hearing loss disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


